SOMERVILLE, J.
Section 759 of the Code provides that: “The state veterinarian shall, by and with the advice and consent of the state live stock sanitary board, nominate as many assistant state veterinarians and state live stock inspectors as they may deem necessary,” etc.
Section 766 provides that federal veterinaries and live stock inspectors doing work in Alabama may be appointed as state assistants in the same way.
(1) If it is a fact, as alleged in the bill of complaint, that these respondents have not been appointed assistant veterinarians or inspectors in the manner provided by law, then they are without authority in the premises, and complainant is under no compulsion to obey their commands. And if, for his lawful disobedience, any one of them should institute a criminal prosecution against complainant, complainant’s legal defense therein would be simple and adequate, and he does not need the aid of a court of chancery. The bill of complaint, as we read it, shows merely the threat of arrest by criminal proceedings, for disobedience to unlawful requirements — in short, coercion by criminal prosecution. Respondents, if not lawful officers, have no authority to enter upon complainant’s premises for inspection or law enforcement (as authorized by section 764 of the Code), nor does the bill charge that they threaten to do so.
(2) The allegations of the bill do not bring the case within any recognized field of preventive equity jurisdiction.—Brown v. Birmingham, 140 Ala. 590, 37 South. 173; Old Dom. Telegraph Co. v. Powers, 140 Ala. 220, 37 South. 195, 1 Ann. Cas. 119; Board v. Orr, 181 Ala. 308, 61 South. 920, 45 L. R. A. (N. S.) 575; Port of Mobile v. L. & H. R. R. Co., 84 Ala. 115, 4 South. 106, 5 Am. St. Rep. 342; Montgomery, etc., R. R. Co. v. Walton, 14 Ala. 207. We hold, therefore, that the chancellor did not err in his denial of the application for a temporary injunction.
(3) If, on the other hand, it were sought to rest the prayer for relief upon injurious abuses committed by the respondents *514on complainant’s cattle, by their negligent and incompetent administration of the laws and regulations for the eradication of the cattle tick in Morgan county — conceding, without deciding, that in such a case a court of chancery might interfere to prevent irreparable injury — we think it would not in any case do so unless it were made to appear that complainant had first applied to the state live stock sanitary board, and that that board, with notice of the alleged abuses, had refused or failed to intervene.
The order and decree appealed from will be affirmed.
Affirmed.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.